Exhibit 21 SUBSIDIARIES OF FORD MOTOR COMPANY AS OF FEBRUARY 19, 2010 (a) (b) ORGANIZATION JURISDICTION 3000 Schaefer Road Company Michigan, U.S.A. Ford Capital B.V. The Netherlands Ford Motor Company (Belgium) N.V. Belgium Ford Nederland B.V. The Netherlands Ford Polska Sp. z.o.o. Poland Ford Espana S.L. Spain Ford Italia S.p.A. Italy Groupe FMC France SAS France FMC Automobiles SAS France Ford European Holdings LLC Delaware, U.S.A. Ford Deutschland Holding GmbH Germany Ford-Werke GmbH Germany Ford Motor Company (Austria) GmbH Austria Ford Global Technologies, LLC Delaware, U.S.A. Ford Motor Company Brasil Ltda. Brazil Ford Holdings LLC Delaware, U.S.A. Ford Motor Credit Company LLC Delaware, U.S.A. CAB East Holdings, LLC Delaware, U.S.A. CAB East LLC Delaware, U.S.A. CAB West Holdings Corporation Delaware, U.S.A. CAB West LLC Delaware, U.S.A. FCALM Holdings Corporation Delaware, U.S.A. FCALM, LLC Delaware, U.S.A. Ford Credit Auto Lease Two LLC Delaware, U.S.A. Ford Credit Auto Lease Trust 2007-2 Delaware, U.S.A. Ford Credit Auto Lease Trust 2007-3 Delaware, U.S.A. Ford Credit Auto Lease Trust 2008-2 Delaware, U.S.A. Ford Credit Auto Lease Trust 2008-5 Delaware, U.S.A. Ford Credit Auto Receivables Three, LLC Delaware, U.S.A. FCAR Owner Trust Delaware, U.S.A. Ford Credit Auto Receivables Two LLC Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-C Delaware, U.S.A. Ford Credit Auto Owner Trust 2008-C Delaware, U.S.A. Ford Credit Auto Owner Trust 2009-A Delaware, U.S.A. Ford Credit CP Auto Receivables LLC Delaware, U.S.A. Ford Credit International, Inc. Delaware, U.S.A. FCE Bank plc England Globaldrive (Italy) IV S.r.L. Italy Ford Credit Canada Limited Canada Canadian Road Leasing Company Canada Ford Credit de Mexico S.A. de C.V. Mexico Ford Credit Floorplan Corporation Delaware, U.S.A. Ford Credit Floorplan, LLC Delaware, U.S.A. Ford Credit Floorplan Master Owner Trust A Delaware, U.S.A. Ford Motor Land Development Corporation Delaware, U.S.A. Ford India Private Limited India Page 1 of 2 SUBSIDIARIES (Continued) ORGANIZATION JURISDICTION Ford International Capital LLC Delaware, U.S.A. Ford Automotive Holdings England Blue Oval Holdings England Ford International Liquidity Management Limited England Ford Motor Company Limited England Ford Retail Group Limited England Ford Mexico Holdings, Inc. Delaware, U.S.A. Grupo Ford S. de R.L. de C.V. Mexico Ford Motor Company, S.A. de C.V. Mexico Ford Motor Company (Switzerland) S.A. Switzerland Ford Motor Company Capital Trust II Delaware, U.S.A. Ford Motor Company of Canada, Limited Ontario, Canada FLH Holding, Inc. Ontario, Canada Ford Lio Ho Motor Company Ltd. Taiwan Ford Motor Company of Australia Limited Australia Ford Motor Company of Southern Africa (Pty) Limited South Africa Ford Motor Company ZAO Russia Ford Motor Service Company Michigan, U.S.A. Gentle Winds Reinsurance, Ltd. Cayman Islands Ford South America Holdings, LLC Delaware, U.S.A. Ford Argentina S.C.A. Argentina Ford Super Enhanced Investment Partnership Michigan, U.S.A. Ford Trading Company, LLC Delaware, U.S.A. Ford Motor de Venezuela, S.A. Venezuela Volvo Holding Company Inc. Delaware, U.S.A. Ford VHC AB Sweden Volvo Personvagnar Holding AB Sweden Volvo Personvagnar AB Sweden SNEBE Holding B.V. The Netherlands Volvo Cars NV Belgium Volvo Auto Italia SpA Italy Volvo Car Germany GmbH Germany Volvo Car UK Limited England Volvo Personbilar Sverige Aktiebolag Sweden Volvo Personvagnar Norden Aktiebolag Sweden Volvo Bil i Göteborg AB Sweden Volvo Cars of North America, LLC Delaware, U.S.A. 210 Other U.S. Subsidiaries 283 Other Non-U.S. Subsidiaries (a) Subsidiaries are not shown by name in the above list if, considered in the aggregate as a single subsidiary, all of the omitted subsidiaries combined would not constitute a significant subsidiary. (b) On January 1, 2010, we adopted a new accounting standard related to the consolidation of VIEs.As a result, any VIE to be deconsolidated as of January 1, 2010 is not included in the above listing. Page 2 of
